Exhibit 10(b)

EXECUTION COPY

 

 

INTEREST PURCHASE AGREEMENT

dated as of October 29, 2016

among

T & D EQUITY ACQUISITION, LLC,

ONCOR MANAGEMENT INVESTMENT LLC

and

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Pages   ARTICLE I PURCHASE AND SALE      2   

Section 1.1.

   Purchase and Sale      2   

Section 1.2.

   Purchase Price      2    ARTICLE II THE CLOSING      2   

Section 2.1.

   Closing      2   

Section 2.2.

   Closing Deliveries by Seller and Oncor      3   

Section 2.3.

   Closing Deliveries by the Purchaser      3   

Section 2.4.

   Proceedings at Closing      3    ARTICLE III REPRESENTATIONS AND WARRANTIES
OF SELLER      3   

Section 3.1.

   Organization, Power and Authority      3   

Section 3.2.

   Authorizations; Execution and Validity      4   

Section 3.3.

   Regulatory Approvals and Filings      4   

Section 3.4.

   No Conflicts      4   

Section 3.5.

   Capitalization      4   

Section 3.6.

   Title to Oncor Management Interests      4   

Section 3.7.

   Litigation      5   

Section 3.8.

   No Liabilities      5   

Section 3.9.

   Fees      5    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ONCOR      5   

Section 4.1.

   Organization, Power and Authority      5   

Section 4.2.

   Authorizations; Execution and Validity      5   

Section 4.3.

   Regulatory Approvals and Filings      5   

Section 4.4.

   No Conflicts      6   

Section 4.5.

   Capitalization      6   

Section 4.6.

   No Liabilities      6   

Section 4.7.

   Litigation      6   

Section 4.8.

   Fees      6    ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     
7   

Section 5.1.

   Organization, Power and Authority      7   

 

i



--------------------------------------------------------------------------------

          Pages  

Section 5.2.

   Authorizations; Execution and Validity      7   

Section 5.3.

   Regulatory Approvals and Filings      7   

Section 5.4.

   No Conflicts      7   

Section 5.5.

   Litigation      7   

Section 5.6.

   Sophisticated Purchaser; Investment Intent      8   

Section 5.7.

   Financing      8   

Section 5.8.

   Fees      8    ARTICLE VI COVENANTS      8   

Section 6.1.

   Interim Actions      8   

Section 6.2.

   Transfer Taxes      8   

Section 6.3.

   Notice of Current Events      9   

Section 6.4.

   Publicity      9   

Section 6.5.

   Further Assurances      9   

Section 6.6.

   Release      9   

Section 6.7.

   Post-Closing Obligations; Dissolution.      10   

Section 6.8.

   Access      11    ARTICLE VII CONDITIONS TO CLOSING      11   

Section 7.1.

   Conditions to the Obligations of the Parties      11   

Section 7.2.

   Conditions to the Obligations of the Purchaser      12   

Section 7.3.

   Conditions to the Obligations of Seller and Oncor      12    ARTICLE VIII
DEFINITIONS      13   

Section 8.1.

   Definitions      13    ARTICLE IX GENERAL      16   

Section 9.1.

   Modification or Amendment      16   

Section 9.2.

   GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL      16   

Section 9.3.

   Notices      17   

Section 9.4.

   Termination      19   

Section 9.5.

   Entire Agreement      19   

Section 9.6.

   Severability      19   

Section 9.7.

   Assignment      20   

Section 9.8.

   Third Party Beneficiaries      20   

Section 9.9.

   Remedies      20   

Section 9.10.

   Interpretation; Construction      20   

Section 9.11.

   Counterparts; Electronic Execution and Delivery      20   

 

ii



--------------------------------------------------------------------------------

EXHIBITS      

Exhibit A – Seller Class B Members and Pro Rata Interest

  

Exhibit B – Form of Joinder Agreement

  

Exhibit C – Form of Assignment

  

 

iii



--------------------------------------------------------------------------------

INTEREST PURCHASE AGREEMENT

This INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of October 29, 2016, by and among T & D Equity Acquisition, LLC, a Delaware
limited liability company (the “Purchaser”), Oncor Management Investment LLC, a
Delaware limited liability company (the “Seller”), and Oncor Electric Delivery
Company LLC, a Delaware limited liability company (“Oncor”). Capitalized terms
used herein without definition have the respective meanings assigned to them in
Article VIII.

WITNESSETH:

WHEREAS, Seller, Oncor and each holder of Class B membership interests in Seller
(each such person, a “Seller Class B Member”) are party to the Amended and
Restated Limited Liability Company Agreement of Seller, dated as of November 5,
2008 (as amended, the “OMI LLC Agreement”);

WHEREAS, as of the date hereof, Seller owns 1,396,008 units representing limited
liability company interests in Oncor (the “Oncor Management Interests”),
representing approximately 0.22% of the outstanding limited liability company
interests in Oncor;

WHEREAS, pursuant to the OMI LLC Agreement, Oncor is the Managing Member (as
that term is defined in the OMI LLC Agreement) of Seller;

WHEREAS, the Seller Class B Members collectively own all of the issued and
outstanding Class B Membership Interests (as that term is defined in the OMI LLC
Agreement) issued by Seller, in such amounts as are set forth on Exhibit A;

WHEREAS, Oncor owns all of the issued and outstanding Class A Membership
Interests (as that term is defined in the OMI LLC Agreement) issued by Seller;

WHEREAS, Oncor Electric Delivery Holdings Company LLC, a Delaware limited
liability company (“Oncor Holdings”), is a wholly owned subsidiary of Energy
Future Intermediate Holdings Company LLC, a Delaware limited liability company
(“EFIH”), which is in turn a wholly owned subsidiary of Energy Future Holdings
Corp., a Texas corporation (“EFH”);

WHEREAS, on July 29, 2016 EFH, EFIH, EFH Merger Co., LLC (“MergerCo”) and
NextEra Energy, Inc. (“NextEra Energy”) entered into an Agreement and Plan of
Merger, dated as of such date (as amended from time to time, the “Merger
Agreement”), which agreement provides for, among other things, the merger of
reorganized EFH with and into MergerCo at the closing contemplated by the Merger
Agreement (the “Merger Closing”), and at which time certain other transactions
contemplated by the Merger Agreement are to be consummated, in each case, upon
the terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS, Purchaser is a wholly owned subsidiary of NextEra Energy;



--------------------------------------------------------------------------------

WHEREAS, Seller wishes to sell the Oncor Management Interests to the Purchaser,
and the Purchaser wishes to purchase the Oncor Management Interests from Seller,
in each case, upon the terms and conditions set forth in this Agreement;

WHEREAS, the board of directors of Oncor has approved that Oncor, in Oncor’s
capacity as the Managing Member of Seller, shall, pursuant to the OMI LLC
Agreement, dissolve Seller following the Closing (as defined below); and

WHEREAS, each of Oncor Holdings and EFIH has consented to Oncor and OMI’s entry
into this Agreement and the consummation of the transactions contemplated
hereby;

NOW, THEREFORE, in consideration of the premises, terms and provisions set forth
herein, the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1. Purchase and Sale. Upon the terms and subject to the conditions set
forth herein, at the Closing (as defined below), Seller shall sell, transfer and
deliver the Oncor Management Interests to the Purchaser, and the Purchaser shall
purchase and accept the Oncor Management Interests from Seller. The sale,
transfer and delivery to the Purchaser of the Oncor Management Interests shall
be free and clear of all Liens and Claims, other than restrictions on transfer
arising under applicable federal or state securities Laws or under the terms of
the Oncor LLC Agreement.

Section 1.2. Purchase Price. In consideration of the sale, transfer and delivery
by Seller of the Oncor Management Interests at the Closing, the Purchaser shall
pay to Seller an amount in cash(the “Purchase Price”) equal to $26,928,994.32.
Immediately following the payment of the of the Purchase Price to Seller, Seller
and Oncor, as the Managing Member of Seller, will cause an amount equal to 90%
of the Purchase Price to be distributed among the Seller Class B Members in
accordance with Section 6.3 of the OMI LLC Agreement.

ARTICLE II

THE CLOSING

Section 2.1. Closing. The closing of the purchase and sale of the Purchased
Interests pursuant to this Agreement (the “Closing”) shall take place at the
offices of Chadbourne & Parke LLP, 1301 Avenue of the Americas, New York, NY
10019, on the date of, and (consistent with the condition set forth in
Section 6.1(a) below) immediately following, the closing pursuant to the Merger
Agreement, at such time and on such date as shall be specified by the Purchaser,
or if the conditions to the obligations of the parties set forth in Article VI
(other than those conditions which by their terms are to be satisfied or waived
through the execution and delivery of agreements or other documents or the
payment of funds at the Closing) are not satisfied (or, to the extent permitted,
waived) as of such date and time, on the date that is two Business Days after
the satisfaction (or to the extent permitted, waiver) of such conditions, or at
such other time and date as shall be mutually agreed upon by the parties in
writing. The date on which the

 

2



--------------------------------------------------------------------------------

Closing occurs in accordance with this Section 2.1 is referred to in this
Agreement as the “Closing Date.” The parties acknowledge and agree that neither
the parties nor their Representatives shall be required to be physically present
at the Closing, it being expected that, to the maximum extent practicable, all
steps required to be taken at the Closing may be taken through the delivery of
documents by Electronic Transmission or by any other reasonable means.

Section 2.2. Closing Deliveries by Seller and Oncor. At the Closing, Seller
shall deliver, or shall cause to be delivered, to the Purchaser on behalf of
Seller or Oncor, as the case may be, each of the following:

(a) an Assignment, duly executed by Seller, pursuant to which Seller shall
assign and transfer the Oncor Management Interests to the Purchaser and withdraw
as a member of Oncor; and

(b) a certificate, dated as of the Closing Date, from each of Seller and Oncor
to the effect set forth in Section 6.2(a) and Section 6.2(b).

Section 2.3. Closing Deliveries by the Purchaser. At the Closing, the Purchaser
shall deliver, or cause to be delivered, to Seller or its designees each of the
following:

(a) the Purchase Price which shall be payable by wire transfer of immediately
available funds to such account of Seller as Seller shall have specified to the
Purchaser in writing at least 48 hours prior to the Closing;

(b) a certificate, dated as of the Closing Date, executed by a duly authorized
officer of the Purchaser to the effect set forth in Section 6.3(a) and
Section 6.3(b);

(c) a countersigned Assignment with respect to the Oncor Management Interests;
and

(d) a Joinder Agreement to the Oncor LLC Agreement, in substantially the form
attached hereto as Exhibit B, executed by a duly authorized officer of the
Purchaser.

Section 2.4. Proceedings at Closing. All proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing shall be
deemed to have been taken and executed simultaneously, and no proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLER

Seller hereby represents and warrants to the Purchaser, on and as of the date of
this Agreement and the Closing Date, as follows:

Section 3.1. Organization, Power and Authority. Seller is a limited liability
company duly formed, validly existing and in good standing under the Delaware
Limited Liability Company Act and has all requisite limited liability company
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted.

 

3



--------------------------------------------------------------------------------

Section 3.2. Authorizations; Execution and Validity. Seller has taken all
limited liability company action necessary in order to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by Seller and constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to the Enforceability Exceptions.

Section 3.3. Regulatory Approvals and Filings. Assuming the receipt of the
Parent Approvals and the filing of a Certificate of Cancellation of a Limited
Liability Company with the Secretary of State of the State of Delaware and such
other documents as may be necessary to effect the dissolution of Seller
following the Closing, no notices, reports or other filings are required to be
made by Seller with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Seller from, any federal, state or
local, domestic or foreign governmental or regulatory authority, agency,
commission, body, arbitrator, court, regional reliability entity or any other
legislative, executive or judicial governmental entity (each, a “Governmental
Entity”) in connection with the execution, delivery and performance by Seller of
this Agreement or the consummation by Seller of the transactions contemplated
hereby, except for any such notices, reports, filings, consents, registrations,
approvals, permits or authorizations which, if not made or obtained, would not
prevent, restrict or impair or otherwise adversely affect the ability of Seller
to perform its obligations under and consummate the transactions contemplated by
this Agreement or that would not result in any liability to Seller.

Section 3.4. No Conflicts. Subject to the dissolution of Seller immediately
after the Closing, the execution, delivery and performance by Seller of this
Agreement does not or, in the case of the Assignment, will not, and the
consummation of the transactions contemplated to be consummated by Seller hereby
will not, constitute or result in (a) the creation of, or imposition on Seller
of any obligation to create or enforce, any Lien upon the Oncor Management
Interests, (b) a violation or breach of, or a default under any Contract to
which Seller is a party or any of Seller’s assets are bound or (c) a violation
of any Law or any Order applicable to Seller, except, in the case of clauses
(b) and (c) above, for any breach, violation, default or other matter that would
not reasonably be expected to prevent, restrict or impair or otherwise adversely
affect the ability of Seller to perform its obligations under and consummate the
transactions contemplated by this Agreement or that would not result in any
liability to Seller.

Section 3.5. Capitalization. The Class B Membership Interests listed on Exhibit
A represent all of the issued and outstanding Class B Membership Interests of
Seller. As of the date hereof, each Seller Class B Member set forth in Exhibit A
is the record and, to the knowledge of Seller, beneficial, owner of the Class B
Membership Interests set forth opposite his or her name on Exhibit A. Oncor owns
100% of the issued and outstanding Class A Membership Interests of Seller.

Section 3.6. Title to Oncor Management Interests. The Oncor Management Interests
are owned beneficially and of record by Seller, free and clear of any Liens and
Claims, other than (i) restrictions on transfer under federal and state
securities Laws and (ii) restrictions under the terms of the Oncor LLC Agreement
and the OMI LLC Agreement. Upon the sale, transfer and delivery of the Oncor
Management Interests in accordance with the terms of this Agreement, Seller
shall not have any Equity Interest of any kind in Oncor, it being understood
that good and valid title to any Equity Interests in Oncor formerly held by it
shall pass exclusively to the Purchaser pursuant to this Agreement with no
increase in the aggregate consideration payable to Seller hereunder.

 

4



--------------------------------------------------------------------------------

Section 3.7. Litigation. Except in the matters pending in the Chapter 11 Cases
and in connection with the approvals sought from the Public Utility Commission
of Texas, there are no Proceedings pending or, to Seller’s knowledge, threatened
against Seller (a) that question the validity of this Agreement or any action
taken or to be taken by Seller in connection with, or which seek to enjoin or to
obtain monetary damages in respect of, this Agreement or the consummation of the
transactions contemplated hereby, (b) that would reasonably be expected to
prevent, restrict or impair or otherwise adversely affect the ability of Seller
to perform its obligations under and consummate the transactions contemplated by
this Agreement or (c) that question Seller’s title to the Oncor Management
Interests or allege any interest in the Oncor Management Interests of Seller.

Section 3.8. No Liabilities. Seller has no liabilities or indebtedness of any
nature, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, due or to become due, accrued or unaccrued, matured or unmatured,
asserted or unasserted, determined or determinable and whenever or however
arising.

Section 3.9. Fees. Seller has not paid and has not and will not become obligated
to pay any fee or commission to any broker, finder or other intermediary in
connection with the transactions contemplated by this Agreement for which the
Purchaser, Oncor or any of their Affiliates will have any liability or
responsibility whatsoever.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ONCOR

Oncor hereby represents and warrants to the Purchaser, on and as of the date of
this Agreement and the Closing Date, as follows:

Section 4.1. Organization, Power and Authority. Oncor is a limited liability
company duly formed, validly existing and in good standing under the Delaware
Limited Liability Company Act and has all requisite limited liability company
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted.

Section 4.2. Authorizations; Execution and Validity. Oncor has taken all limited
liability company action necessary in order to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by Oncor and constitutes a valid and binding obligation
of Oncor, enforceable against the Oncor in accordance with its terms, subject to
the Enforceability Exceptions.

Section 4.3. Regulatory Approvals and Filings. Assuming the receipt of the
Parent Approvals and the filing of a Certificate of Cancellation of a Limited
Liability Company with the Secretary of State of the State of Delaware and such
other documents as may be necessary to effect the dissolution of Seller
following the Closing, no notices, reports or other filings are required to be
made by Oncor with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Oncor from, any Governmental Entity in
connection with the execution, delivery and performance of this Agreement and
the consummation by Oncor

 

5



--------------------------------------------------------------------------------

of the transactions contemplated hereby, except for any such notices, reports,
filings, consents, registrations, approvals, permits or authorizations which, if
not made or obtained, would not prevent, restrict or impair or otherwise
adversely affect the ability of Oncor to perform its obligations under and
consummate the transactions contemplated by this Agreement or that would not
result in any liability to Oncor or Seller.

Section 4.4. No Conflicts. Subject to the dissolution of Seller immediately
after the Closing, the execution, delivery and performance by Oncor of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, constitute or result in (a) a breach or violation of, or a default
under or otherwise conflict with, its Organizational Documents, (b) a violation
or breach of, or a default under, any Contract to which Oncor is a party, or
(c) a violation of any Law or any Order applicable to Oncor or its properties or
assets, except, in the case of clauses (b) and (c) above, for any breach,
violation, default or other matter that would not reasonably be expected to
prevent, restrict or impair or otherwise adversely affect the ability of Oncor
to perform its obligations under and consummate the transactions contemplated by
this Agreement or that would not result in any liability to Oncor or Seller

Section 4.5. Capitalization. The Oncor Management Interests represent
approximately 0.22% of the outstanding interests in Oncor. The Oncor Management
Interests are owned beneficially and of record by Seller, free and clear of any
Liens and Claims, other than (i) restrictions on transfer under federal and
state securities Laws and (ii) restrictions under the terms of the Oncor LLC
Agreement and the OMI LLC Agreement. Upon the sale, transfer and delivery of the
Oncor Management Interests in accordance with the terms of this Agreement,
Seller shall not have any Equity Interest of any kind in Oncor, it being
understood that good and valid title to any Equity Interests in Oncor formerly
held by it shall pass exclusively to the Purchaser pursuant to this Agreement
with no increase in the aggregate consideration payable to Seller hereunder.

Section 4.6. No Liabilities. Seller has no liabilities or indebtedness of any
nature, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, due or to become due, accrued or unaccrued, matured or unmatured,
asserted or unasserted, determined or determinable and whenever or however
arising.

Section 4.7. Litigation. Except in the matters pending in the Chapter 11 Cases
and in connection with the approvals sought from the Public Utility Commission
of Texas, there are no Proceedings pending or, to the knowledge of Oncor,
threatened against Oncor (a) that question the validity of this Agreement or any
action taken or to be taken by Oncor in connection with, or that seek to enjoin
or obtain monetary damages in respect of, this Agreement or the consummation by
Oncor of the transactions contemplated hereby or (b) that would reasonably he
expected to prevent, restrict or impair or otherwise adversely affect the
ability of Oncor to perform its obligations under and consummate the
transactions contemplated by this Agreement.

Section 4.8. Fees. Oncor has not paid and has not and will not become obligated
to pay any fee or commission to any broker, finder or other intermediary in
connection with the transactions contemplated by this Agreement for which the
Purchaser or any of its Affiliates will have any liability or responsibility
whatsoever.

 

6



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to Seller, on and as of the date of
this Agreement and the Closing Date, as follows:

Section 5.1. Organization, Power and Authority. The Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
Delaware Limited Liability Company Act and has all requisite limited liability
company power and authority to own, lease and operate its properties and assets
and to carry on its business as presently conducted. All of the equity interests
of the Purchaser are owned by NextEra Energy.

Section 5.2. Authorizations; Execution and Validity. The Purchaser has taken all
limited liability company action necessary in order to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by the Purchaser and constitutes a valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to the Enforceability Exceptions. The
Purchaser is entering into this Agreement at the request and for the benefit of
NextEra Energy.

Section 5.3. Regulatory Approvals and Filings. Assuming the receipt of the
Parent Approvals, no notices, reports or other filings are required to be made
by the Purchaser with, nor are any consents, registrations, approvals, permits
or authorizations required to be obtained by the Purchaser from, any
Governmental Entity in connection with the execution, delivery and performance
of this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby, except for any such notices, reports, filings, consents,
registrations, approvals, permits or authorizations which, if not made or
obtained, would not prevent, restrict or impair or otherwise adversely affect
the ability of the Purchaser to perform its obligations under and consummate the
transactions contemplated by this Agreement.

Section 5.4. No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, constitute or result in (a) a breach or violation
of, or a default under or otherwise conflict with, its Organizational Documents,
(b) a violation or breach of, or a default under, any Contract to which the
Purchaser is a party, or (c) assuming the receipt of the Parent Approvals, a
violation of any Law or any Order applicable to the Purchaser or its properties
or assets, except, in the case of clauses (b) and (c) above, for any breach,
violation, default or other matter that would not reasonably be expected to
prevent, restrict or impair or otherwise adversely affect the ability of the
Purchaser to perform its obligations under and consummate the transactions
contemplated by this Agreement.

Section 5.5. Litigation. Except in the matters pending in the Chapter 11 Cases
and in connection with the approvals sought from the Public Utility Commission
of Texas, there are no Proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser (a) that question the validity of
this Agreement or any action taken or to be taken by the Purchaser in connection
with, or that seek to enjoin or obtain monetary damages in respect of, this
Agreement or the consummation by the Purchaser of the transactions contemplated
hereby or (b) that would reasonably he expected to prevent, restrict or impair
or otherwise adversely affect the ability of the Purchaser to perform its
obligations under and consummate the transactions contemplated by this
Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.6. Sophisticated Purchaser; Investment Intent.

(a) The Purchaser is an informed sophisticated investor with sufficient
knowledge and experience in investment and financial matters to be capable of
evaluating the risks and merits associated with the acquisition of the Purchased
Interests and the other transactions contemplated hereby.

(b) The Purchaser has read and understands the provisions of this Agreement,
which it acknowledges have been negotiated between sophisticated parties on an
arm’s-length basis, and has obtained appropriate professional assistance with
respect to all legal, Tax and accounting consequences relating to the
transactions contemplated hereby.

(c) The Purchaser is not acquiring the Purchased Interests with a view toward
any distribution thereof that would violate the registration requirements of the
Securities Act or any applicable provisions of state securities or “blue sky”
laws.

Section 5.7. Financing. At the Closing, the Purchaser will have, and NextEra
Energy will take all actions necessary to provide that the Purchaser will have,
sufficient funds to pay the Purchase Price.

Section 5.8. Fees. The Purchaser has not paid and has not and will not become
obligated to pay any fee or commission to any broker, finder or other
intermediary in connection with the transactions contemplated by this Agreement
for which Seller, Oncor or any Seller Class B Member or any of their respective
Affiliates will have any liability or responsibility whatsoever.

ARTICLE VI

COVENANTS

Section 6.1. Interim Actions. During the period (the “Interim Period”)
commencing on the date hereof and ending upon the earlier of the Termination
Date or the Closing Date, Seller will not, and Oncor, in its capacity as the
Managing Member of Seller will not permit Seller to, incur any liability and
except (i) as otherwise specifically permitted by the terms of this Agreement or
(ii) as the Purchaser may approve in writing, neither Oncor nor Seller shall
take any action to authorize, approve or facilitate:

(a) an amendment to or change in the Organizational Documents of Seller;

(b) create any Lien or encumbrance on any Oncor Management Interests; or

(c) any agreement to do any of the foregoing.

Section 6.2. Transfer Taxes. Seller and the Purchaser shall cooperate with each
other and take any actions that are required to ensure that no documentary,
stamp, sales and excise or other similar Taxes are payable in respect of the
purchase and sale of the Oncor Management

 

8



--------------------------------------------------------------------------------

Interests. To the extent that, notwithstanding the immediately preceding
sentence, any documentary, stamp, sales and excise or other similar Taxes are
required to be paid in respect of the purchase and sale of any Oncor Management
Interests, such Taxes shall be borne by the Purchaser.

Section 6.3. Notice of Current Events. Each party hereto agrees that, at all
times during the period from and after the date of this Agreement until the
Closing Date, such party shall promptly notify the other parties hereto (orally
and in writing) upon: (a) receipt of any written communication from any Person
alleging that the consent of such Person (or another Person) is required in
connection with the transactions contemplated by this Agreement; (b) becoming
aware of any occurrence or non-occurrence of any event that, individually or in
the aggregate, would cause any of the representations or warranties of such
party or parties contained in this Agreement to be or to become untrue or
inaccurate; (c) receipt of any material notice or other communication from any
Governmental Entity in connection with the transfer of the Oncor Management
Interests under this Agreement; and (d) the commencement of any Action that, if
pending on the date of this Agreement, would have been required to be disclosed
pursuant to Section 3.6, Section 4.5 or Section 5.5, as applicable.

Section 6.4. Publicity. The parties hereto shall consult with one another prior
to issuing any press releases or, to the extent practical, making any other
public announcements with respect to this Agreement; provided, however, that
nothing herein shall restrict or otherwise limit any party from making any
disclosures that such party determines is required by applicable Law.

Section 6.5. Further Assurances. Each party hereto shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request which are necessary or appropriate to consummate or implement the
transactions contemplated hereby. During the Interim Period, Seller and Oncor
shall take such actions as the Purchaser may reasonably request to prepare for
the commencement of the dissolution of Seller following the Closing; provided,
however, that in no event shall Seller or Oncor be required to take any action
that would (a) result in the dissolution of Seller other than in the manner
contemplated by Section 6.7 or (b) result in the sale or distribution of any
asset of Seller or the incurrence of any liability by Seller.

Section 6.6. Release.

(a) To the fullest extent permitted by Law, Seller acknowledges and agrees that,
effective as of the Closing, Seller hereby fully, finally and irrevocably
releases, acquits and forever discharges Oncor, the Purchaser and each of their
respective subsidiaries and Affiliates, and each of Oncor’s, the Purchaser’s,
and their respective Affiliates’ and subsidiaries’ present, former and future
officers, directors, attorneys, agents, representatives, trustees, employees and
consultants and each of their respective Affiliates, successors, assigns, heirs,
executors, trustees, liquidators, administrators, beneficiaries and
Representatives (each a “Released Person” and, together, the “Released
Persons”), of and from any and all manner of action or actions, cause or causes
of action, suits, demands, rights, damages, judgments, extents, executions,
claims, debts, dues, sums of money, accounts, reckonings, bonds, bills, costs,
expenses, specialties, responsibilities, covenants, contracts, controversies,
agreements, promises, variances and

 

9



--------------------------------------------------------------------------------

trespasses whatsoever, in law, admiralty or equity, whether accrued or
unaccrued, whether asserted or unasserted, whether known or unknown, of every
name and nature, whether in law or in equity, whether arising under federal,
state, local or foreign law (each a “Released Claim”), which Seller ever had,
now has, or hereafter may have or shall have against any Released Person arising
out of (i) any matters, causes, acts, conduct, claims, circumstances or events
occurring or failing to occur or conditions existing at or prior to the time and
date of the Closing, (ii) any participation, or rights with respect to
participation, by Seller in the management, business, operations, investments or
other activities of any kind of such Released Person or (iii) any other current
or former Contracts, transactions, arrangements, events, conditions or
circumstances of any kind between, among or involving Seller, on the one hand,
and such Released Person, on the other hand except, in each case, any Retained
Claims referred to in Section 6.6(b). Seller acknowledges and intends that this
Section 6.6 shall be effective as a bar to each and every one of the Released
Claims.

(b) Notwithstanding the foregoing, Seller retains and does not release its
rights and interests under this Agreement, under the terms of the OMI LLC
Agreement, or under the terms of any Contract entered into after the Closing
(the “Retained Claims”).

(c) Seller has not heretofore assigned, and shall not hereafter sue any Released
Person upon, any Released Claim released, acquitted or discharged or purported
to be released, acquitted or discharged in this Section 6.6.

(d) Seller expressly consents that the release in this Section 6.6 shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to existing or future unknown and
unsuspected Claims, notwithstanding any Law that expressly limits the
effectiveness of a release of future, unknown, unsuspected or unanticipated
claims, the benefit of any such Law being hereby expressly waived by the
undersigned. Seller acknowledges that the inclusion of such unknown Claims in
the release in this Section 6.6 was separately bargained for and was a key
element of this Agreement. Seller acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true,
and Seller expressly agrees to assume the risk of the possible discovery of
additional or different facts. Seller also agrees that the release in this
Section 6.6 shall be and remain effective in all respects regardless of such
additional or different facts or the discovery thereof.

Section 6.7. Post-Closing Obligations; Dissolution.

(a) From and after the Closing, no party hereto shall, and each shall cause its
respective subsidiaries and Affiliates to not, (i) take any action to amend or
change the Organizational Documents of Seller except for the filing of the
Certificate of Cancelation of a Limited Liability Company with respect to Seller
or (ii) cause Seller to incur any new liability or obligation, other than
liabilities or obligations incurred in connection with the dissolution of Seller
in accordance with Section 6.7(c), and liabilities or obligations that may arise
or be claimed by any third person who is not an Affiliate of any party hereto.
Notwithstanding anything herein to the contrary, from and after the Closing, in
no event will Seller knowingly incur any claim, liability or obligation in favor
of Oncor or the Purchaser or any of their respective Affiliates.

 

10



--------------------------------------------------------------------------------

(b) Oncor, in its capacity as the Managing Member of Seller, has irrevocably
elected to dissolve Seller following the Closing pursuant to the OMI LLC
Agreement and will in accordance with Section 10.3 of the OMI LLC Agreement,
(i)(A) as promptly as reasonably practicable (and in any event within 90 days of
the Closing Date) dissolve and liquidate Seller by applying Seller’s assets to
satisfy all liabilities, claims and obligations of Seller by payment or other
discharge thereof or to make reasonable provision for the payment thereof, and
(B) distribute the remaining available assets of Seller to the Seller Class B
Members and (ii) take any such other action as may be required to cause the
dissolution of Seller, including the filing of a Certificate of Cancelation of a
Limited Liability Company with respect to Seller in accordance with the Limited
Liability Company Act of the State of Delaware and pay any fees required to be
paid in connection with such filing.

(c) Notwithstanding anything in the OMI LLC Agreement or in this Agreement to
the contrary, (i) all costs and expenses (but for the avoidance of doubt, not
any liabilities, claims or obligations of Seller that are in existence as of
immediately prior to the Closing, that arise from the operation of Seller prior
to the Closing or that arise from and after the Closing and prior to dissolution
and that are not caused by a violation by Seller, Oncor or Purchaser of
Section 6.7(a)) incurred by Oncor or Seller in connection with the dissolution
of Seller will be paid by the Purchaser and (ii) all claims, liabilities and
obligations of Seller arising from and after the Closing in violation of this
Section 6.7 will be discharged by Oncor without any recourse to Seller or any
Seller Class B Member.

Section 6.8. Access. Upon reasonable notice, Seller and Oncor, in its capacity
as the Managing Member of Seller, shall afford the officers and other
Representatives of the Purchaser reasonable access, during normal business hours
throughout the Interim Period, to Seller’s properties, books, contracts and
records and, during such Interim Period, each of Seller and Oncor, in its
capacity as the Managing Member of Seller, shall furnish to the Purchaser
information in its control concerning Seller’s assets, liabilities and
operations as the Purchaser reasonably requests, in each case solely to the
extent reasonably necessary to effect the transactions contemplated hereby, to
confirm the absence of liabilities of Seller or to confirm the free and clear
title to the Oncor Management Interests; provided that no investigation pursuant
to this Section 6 shall affect or be deemed to modify any representation or
warranty made by Seller or Oncor herein. All requests for information made
pursuant to this Section 6.8 shall be directed to the individuals set forth in
Exhibit E of the Letter Agreement. All such information shall be governed by the
terms of the Confidentiality Agreement (as defined in the Letter Agreement).

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1. Conditions to the Obligations of the Parties. The obligations of
each of the parties to consummate the transactions contemplated hereby at the
Closing are subject to the satisfaction (or the waiver in writing by all of the
parties, to the extent permitted by Law) of the following conditions:

(a) Merger Closing. The Merger Closing shall have occurred.

 

11



--------------------------------------------------------------------------------

(b) No Order. No Law or Order shall be in effect prohibiting, enjoining or
restraining the consummation of the sale of Purchased Interests under this
Agreement.

Section 7.2. Conditions to the Obligations of the Purchaser. The obligations of
the Purchaser to consummate the transactions contemplated hereby are subject to
the satisfaction (or the waiver in writing by the Purchaser) at or prior to the
Closing of the following conditions:

(a) Accuracy of Representations. The representations and warranties of Seller
and Oncor made in this Agreement shall be true and correct in all material
respects on and as of the Closing Date. In addition, the Purchaser shall have
received a certificate from each of Seller and Oncor, dated as of the Closing
Date, executed by each of Seller and Oncor, affirming that the condition set
forth in this Section 6.2(a) (as it relates to the covenants and agreements by
such party) has been satisfied.

(b) Performance of Covenants. Each of Seller and Oncor shall have performed and
complied with, in all material respects, individually and in the aggregate, all
covenants and agreements contained in this Agreement which are required to be
performed or complied with by it at or prior to the Closing. In addition, the
Purchaser shall have received a certificate from each of Seller and Oncor, dated
as of the Closing Date, executed by each of Seller and Oncor, affirming that the
condition set forth in this Section 6.2(b) (as it relates to the covenants and
agreements by such party) has been satisfied.

(c) Dissolution. The actions taken by Oncor, as Managing Member of Seller, to
dissolve Seller shall not have been amended, modified, repealed or supplemented.

(d) Closing Deliveries. The Purchaser shall have received each of the documents
and other items to be delivered by Seller pursuant to Section 2.2.

Section 7.3. Conditions to the Obligations of Seller and Oncor. The obligations
of Seller and Oncor to consummate the transactions contemplated hereby are
subject to the satisfaction (or waiver in writing by Seller and Oncor) at or
prior to the Closing of the following conditions:

(a) Accuracy of Representations. The representations and warranties of the
Purchaser made in this Agreement shall be true and correct in all material
respects on and as of the Closing Date. In addition, Seller shall have received
a certificate, dated as of the Closing Date, executed by a duly authorized
officer of the Purchaser, affirming that the condition set forth in this
Section 6.3(a) has been satisfied.

(b) Performance of Covenants. The Purchaser shall have performed and complied
with, in all material respects, individually and in the aggregate, all covenants
and agreements contained in this Agreement that are required to be performed or
complied with by it at or prior to the Closing. In addition, Seller shall have
received a certificate, dated as of the Closing Date, executed by a duly
authorized officer of the Purchaser, affirming that the condition set forth in
this Section 6.3(b) has been satisfied.

(c) Closing Deliveries. Seller shall have received the documents and other items
to be delivered by the Purchaser to Seller pursuant to Section 2.3.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

DEFINITIONS

Section 8.1. Definitions. As used in this Agreement, the terms set forth below
shall have the following respective meanings:

“Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For the purposes of this definition,
the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

“Assignment” means an Assignment of Interest, in the form attached hereto as
Exhibit C, to be executed at the Closing Seller in favor of the Purchaser and
countersigned by the Purchaser.

“Business Day” shall mean any day other than a Saturday or Sunday or a day on
which banks are required or authorized to close in New York, New York.

“Chapter 11 Cases” means the voluntary cases under chapter 11 of title 11 of the
United States Code in the United States Bankruptcy Court for the District of
Delaware, commenced on April 29, 2014 by EFH, EFIH and certain entities in which
EFH, directly or indirectly, holds an Equity Interest, which cases are jointly
administered for procedural purposes only under Case No. 14-10979, together with
any proceedings relating thereto.

“Claim” means any demand, claim, cause of action or chose in action, right of
recovery or right of set-off of any kind of character.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, guarantee, lease, purchase order or other contract, commitment,
agreement, instrument, arrangement, understanding, obligation, undertaking,
permit, concession, franchise or license, whether oral or written, together with
all amendments thereto.

“Electronic Transmission” means any form of electronic communication (such as
facsimile transmission or email) that is generally accepted as a means of
communication and that (i) creates a record that may be retained, retrieved, and
reviewed by the recipient and (ii) may he directly reproduced in paper form by
the recipient through an automated process.

“Enforceability Exceptions” means, with reference to the enforcement of the
terms and provisions of this Agreement, that the enforcement thereof is or may
be subject to the effect of (1) applicable bankruptcy, receivership, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer and other
similar Laws relating to or affecting the enforcement of the rights and remedies
of creditors; and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity) and the
exercise of equitable powers by a court of competent jurisdiction.

 

13



--------------------------------------------------------------------------------

“Entity” means any corporation, partnership (whether general or limited),
limited liability company, trust (including a common law trust, statutory trust,
voting trust or any other form of trust), estate, association (including any
group, organization, co-tenancy, plan, board, council or committee),
Governmental Entity or other entity or body whatsoever, excluding only an
individual.

“Equity Interests” means (i) with respect to any corporation, all shares,
interests, participations or other equivalents of capital stock of such
corporation, however designated, and any warrants, options or other rights to
purchase or acquire any such capital stock and any securities convertible into
or exchangeable or exercisable for any such capital stock, (ii) with respect to
any partnership, all partnership interests, participations or other equivalents
of partnership interests of such partnership, however designated, and any
warrants, options or other rights to purchase or acquire any such partnership
interests and any securities convertible into or exchangeable or exercisable for
any such partnership interests, and (iii) with respect to any limited liability
company, all units, interests, participations or other equivalents of membership
interests of such limited liability company, however designated, and any
warrants, options or other rights to purchase or acquire any such membership
interests and any securities convertible into or exchangeable or exercisable for
any such membership interests.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration, or interpretative or advisory opinion or letter
of a Governmental Entity.

“Letter Agreement” means the Letter Agreement, dated August 4, 2016, among
Oncor, Oncor Holdings, MergerCo and NextEra Energy.

“Lien” means, with respect to any properties or assets, any mortgage, pledge,
hypothecation, assignment, security interest, lien or encumbrance or security
agreement or arrangement on or with respect to, or affecting title to, or rights
to transfer, such properties or assets, including any rights of a spouse.

“Oncor LLC Agreement” has the meaning set forth in the Merger Agreement.

“Order” means any order, judgment, injunction, ruling or decree of any court or
Governmental Entity.

“Organizational Documents” means (i) in the case of any Entity organized as a
corporation, the certificate or articles of incorporation of such corporation
(or, if applicable, the memorandum and articles of association of such
corporation), (ii) in the case of any Entity organized as a limited partnership,
the certificate of limited partnership and partnership agreement of such limited
partnership, (iii) in the case of any Entity organized as a limited liability
company, the certificate of formation or organization and the limited liability
company agreement, operating agreement or regulations of such limited liability
company and (iv) in the case of any other Entity, all constitutive or
organizational documents of such Entity which address all matters relating to
the business and affairs of such Entity similar to the matters addressed by the
documents referred to in clauses (i) through (iii) above.

“Parent Approvals” has the meaning set forth in the Merger Agreement.

 

14



--------------------------------------------------------------------------------

“Permit” means any permit, license, registration, or authorization issued by a
Governmental Entity.

“Person” means an Entity or an individual.

“Proceeding” means any judicial, administrative or arbitral action, suit or
proceeding (whether civil or criminal, public or private) by or before any court
or Governmental Entity or arbitrator or arbitration tribunal.

“Purchaser Group” means the Purchaser, the Purchaser’s Affiliates, and the
Purchaser’s and its Affiliates’ managers, members, officers, directors,
trustees, employees, agents, contractors, joint venturers and partners.

“Representatives” mean; with respect to any party or other Person, the
directors, officers, managers, members, shareholders, advisors, independent
accountants, agents or other representatives of such party or other Person.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

“Seller Class B Members” means the Class B Members (as defined in the OMI LLC
Agreement) of Seller.

“Tax” or “Taxes” means any taxes, assessments, and similar governmental charges
imposed by any Governmental Entity, including all income, profits, franchise,
withholding, ad valorem, personal property (tangible and intangible),
employment, payroll, sales and use, social security, disability, occupation,
property, severance and excise taxes, including any interest, penalty or
addition thereto.

“Termination Date” means the date on which the Merger Agreement is validly
terminated in accordance with its terms.

“Additional Definitions. Each of the terms set forth below has the meaning set
forth in the provision set forth opposite such term in the following table:

 

Term

  

Provision

Agreement    Preamble Closing    Section 2.1 Closing Date    Section 2.1 Company
   Recitals EFH    Recitals EFIH    Recitals Governmental Entity    Section 3.2
Interim Period    Section 5.1 Merger Agreement    Recitals Merger Closing   
Recitals MergerCo    Recitals NextEra Energy    Recitals OMI LLC Agreement   
Recitals Oncor    Recitals

 

15



--------------------------------------------------------------------------------

Term

  

Provision

Oncor Holdings    Recitals Oncor Management Interests    Recitals Purchase Price
   Section 1.2 Purchaser    Preamble Released Claim    Section 5.7(a) Released
Person    Section 5.7(a) Retained Claims    Section 5.7(b) Seller    Preamble

ARTICLE IX

GENERAL

Section 9.1. Modification or Amendment. At any time prior to or after the
Closing Date, the parties hereto may modify or amend this Agreement by written
agreement duly executed and delivered by or on behalf of each of the parties.
Notwithstanding anything herein to the contrary, following the Closing,
Section 6.7 of this Agreement may not be amended without the approval of a
majority in interest (determined by their record ownership of Class B Membership
Interests on the Closing Date) of the Seller Class B Members (or any permitted
transferee of a Seller Class B Member), provided that any amendment thereto that
would disproportionately negatively impact a Seller Class B Member in comparison
to the other Seller Class B Members shall be approved by such Seller Class B
Member and may be approved by such Seller Class B Member without the approval of
any other Seller Class B Members.

Section 9.2. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT, TOGETHER WITH ANY CLAIM, DISPUTE, REMEDY OR LEGAL PROCEEDING
ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY RELIEF OR REMEDIES SOUGHT BY
ANY PARTY HERETO, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION. Each of the parties hereto (i) submits to
the exclusive jurisdiction of the Chancery Court of the State of Delaware, and
if the Chancery Court of the State of Delaware declines jurisdiction, then any
state or federal court sitting in Delaware in any action or proceeding arising
out of or relating to this Agreement, (ii) agrees that all claims in respect of
such action or proceeding may be heard and determined in any such court and
(iii) agrees not to bring any action or proceeding arising out of or relating to
this Agreement (whether on the basis of a claim sounding in contract, equity,
tort or otherwise) in any other court. Each of the parties hereto agrees that a
final judgment (subject to any appeals therefrom) in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each of the parties
hereto hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby

 

16



--------------------------------------------------------------------------------

in any court specified in accordance with the provisions of this Section 9.2(a).
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. Each of the parties hereto hereby
irrevocably and unconditionally consents to service of process in the manner
provided for notices in Section 9.3. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by Law.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (W) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (I) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (II) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (III) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.2(b).

Section 9.3. Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other parties shall be in writing and
delivered personally or sent by registered or certified mail, postage prepaid,
by email or overnight courier:

 

        If to Seller or Oncor:         Oncor Electric Delivery Holdings Company
LLC         1616 Woodall Rodgers Freeway         Dallas, Texas 75202
        Attention:   E. Allen Nye, Jr.   Kevin R. Fease   Michael L. Davitt
        Email:   allen.nye@oncor.com  

kevin.fease@oncor.com

michael.davitt@oncor.com

        with copies (which shall not constitute notice) to:         Jones Day  
        222 East 41st Street         New York, New York 10017         Attention:
  Corinne Ball         Email: cball@jonesday.com

 

17



--------------------------------------------------------------------------------

        and           Jones Day           2727 North Harwood Street
        Dallas, Texas 75201         Attention:   Patricia J. Villareal
        Email: pjvillareal@jonesday.com         If to the Purchaser:

        T & D Equity Acquisition, LLC

        c/o NextEra Energy, Inc.

        700 Universe Blvd.         Juno Beach, Florida 33408         Attention:
  Mark Hickson         Email:   mark.hickson@nexteraenergy.com         with
copies (which shall not constitute notice) to:         NextEra Energy, Inc.
        700 Universe Blvd.         Juno Beach, Florida 33408         Attention:
  Charles E. Sieving         Email:   charles.sieving@nexteraenergy.com
        Chadbourne & Parke LLP         1301 Avenue of the Americas         New
York, NY 10019         Attention:   Howard Seife   William Greason
        Email:   hseife@chadbourne.com   wgreason@chadbourne.com

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party (i) upon actual receipt, if delivered personally; (ii) three (3) Business
Days after deposit in the mail, if sent by registered or certified mail;
(iii) upon receipt if sent by email and received by 5:00 p.m. (Eastern Time), on
a Business Day (otherwise the next Business Day) (provided, that if given by
email such notice, request, instruction or other document shall be followed up
within one (1) Business Day by dispatch pursuant to one of the other methods
described herein); or on the next Business Day after deposit with an overnight
courier, if sent by an overnight courier.

 

18



--------------------------------------------------------------------------------

Section 9.4. Termination. This Agreement may be terminated at any time prior to
the Merger Closing, (a) by mutual written consent of the parties hereto, and
(b) automatically, and without any action of any of the parties hereto, upon
(i) any valid termination of the Merger Agreement by any party thereto or
(ii) the withdrawal of the Plan of Reorganization (as that term is defined in
the Merger Agreement) or any event that renders the Plan of Reorganization or an
order approving the Plan of Reorganization null or void.

Section 9.5. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter. EACH PARTY HERETO AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, NEITHER OF SELLER
NOR THE PURCHASER MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES, AND EACH PARTY
HEREBY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OR
AS TO THE ACCURACY OR COMPLETENESS OF ANY OTHER INFORMATION, MADE BY, OR MADE
AVAILABLE BY, ITSELF OR ANY OF ITS REPRESENTATIVES, WITH RESPECT TO, OR IN
CONNECTION WITH, THE NEGOTIATION, EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO
THE OTHER OR THE OTHER’S REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER.
INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING. The parties hereby
further represent that, in entering into this Agreement (a) they have been
represented and advised by counsel in connection with this Agreement, which they
have entered into voluntarily and of their own choice, and not under coercion or
duress; (b) they are relying upon their own knowledge and the advice of counsel;
(c) they knowingly waive any claim that this Agreement was induced by any
misrepresentation or nondisclosure which could have been or was discovered
before signing this Agreement; and (d) they knowingly waive any right to rescind
or avoid this Agreement based upon presently existing facts, known or unknown.

Section 9.6. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof so long as
the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) the parties hereto shall
negotiate in good faith a suitable and equitable provision to be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

19



--------------------------------------------------------------------------------

Section 9.7. Assignment. This Agreement shall not be assignable by operation of
law or otherwise without the written consent of the non-assigning parties
hereto. Any purported assignment in violation of this Agreement is void,
provided, however, that the Purchaser may assign its rights to purchase the
Purchased Interests to an Affiliate, but any such assignment shall not relieve
the Purchaser of any of its obligations hereunder. The Purchaser may also assign
this Agreement in connection with any merger or sale of all or substantially all
of its assets or Equity Interests or other similar transaction.

Section 9.8. Third Party Beneficiaries. The parties hereto hereby agree that
their respective covenants set forth herein are solely for the benefit of the
other parties hereto, in accordance with and subject to the terms of this
Agreement, and other than the parties hereto and the Seller Class B Members (who
are intended third party beneficiaries of this Agreement), this Agreement is not
intended to, and does not, confer upon any Person any rights or remedies
hereunder, including the right to rely upon the covenants set forth herein.

Section 9.9. Remedies. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that monetary damages, even if available, would not be adequate remedy
therefore. Accordingly, each of the parties shall be entitled to equitable
relief to prevent or remedy breaches of this Agreement, without the proof of
irreparable damage or any actual damages or losses whatsoever, including in the
form of an injunction or injunctions or orders for specific performance in
respect of such breaches. The representations and warranties of the parties in
Article III, Article IV and Article V of this Agreement shall survive the
Closing until the date that is 90 days after the Closing Date.

Section 9.10. Interpretation; Construction.

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a section, exhibit or schedule, such reference shall be to
a section of or exhibit or schedule to this Agreement unless otherwise
indicated. Such exhibits and schedules are an integral part of this Agreement
and shall be treated as if fully set forth herein. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “hereto,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement. The words “shall” and “will” have the same meaning.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 9.11. Counterparts; Electronic Execution and Delivery. This Agreement
may be executed in any number of counterparts (including by Electronic
Transmission), each such counterpart being deemed to be an original instrument,
with all such counterparts taken together

 

20



--------------------------------------------------------------------------------

constituting one and the same agreement. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by Electronic Transmission pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

ONCOR MANAGEMENT INVESTMENT LLC By:   Oncor Electric Delivery Company LLC,   its
Managing Member   By:  

/s/ Robert S. Shapard

    Name: Robert S. Shapard     Title:   CEO ONCOR ELECTRIC DELIVERY COMPANY LLC
By:  

/s/ Robert S. Shapard

  Name: Robert S. Shapard   Title:   CEO T & D EQUITY ACQUISITION, LLC By:  

/s/ James L. Robo

  Name: James L. Robo   Title:   CEO

NextEra Energy, Inc., as the ultimate parent of the Purchaser and, following the
Closing, as the majority holder of the equity interests of Oncor, hereby
approves of and will cause the Purchaser to perform its obligations hereunder
and, following the Closing, it will use its best efforts to cause Oncor to
perform its obligations hereunder.

 

            NextEra Energy, Inc.             By:  

/s/ James L. Robo

      Name:   James L. Robo       Title:   Chairman, President & CEO